Exhibit 10f.

 

BRISTOL-MYERS SQUIBB COMPANY

1983 STOCK OPTION PLAN

 

(as amended and restated as of October 1, 2001)

 

1. Purpose: The purpose of the 1983 Stock Option Plan (as amended and restated
effective as of October 1, 2001) (the “Plan”) is to secure for the Company and
its stockholders the benefits of the incentive inherent in common stock
ownership by the officers and key employees of the Company and its Subsidiaries
and Affiliates who will be largely responsible for the Company’s future growth
and continued financial success and by providing long-term incentives in
addition to current compensation to certain key executives of the Company and
its Subsidiaries and Affiliates who contribute significantly to the long-term
performance and growth of the Company and such Subsidiaries and Affiliates. It
is intended that the former purpose will be effected through the grant of stock
options and stock appreciation rights under the Plan and that the latter purpose
will be effected through an award conditionally granting performance units under
the Plan, either independently or in conjunction with and related to a
nonqualified stock option grant under the Plan. The Bristol-Myers Squibb Company
Long-Term Performance Award Plan (as amended to January 17, 1983 and in effect
as of December 31, 1992) (“LTPAP”) has been merged into and consolidated with
the Plan as of January 1, 1993. As used herein, the term “Prior Plan” shall mean
the Bristol-Myers Squibb Company 1983 Stock Option Plan (as amended through May
1, 1991 and in effect as of December 31, 1992) prior to its amendment and
restatement as of January 1, 1993.

 

2. Definitions: For purposes of this Plan:

 

(a) “Affiliate” shall mean any entity in which the Company has an ownership
interest of at least 20%.

 

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c) “Common Stock” shall mean the Company’s common stock (par value $.10 per
share).

 

(d) “Company” shall mean Bristol-Myers Squibb Company.

 

(e) “Disability” or “Disabled” shall mean qualifying for and receiving payments
under a disability pay plan of the Company or any Subsidiary or Affiliate.

 

(f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(g) “Fair Market Value” shall mean the average of the high and low sale prices
of a share of Common Stock on the New York Stock Exchange, Inc. composite tape
on the date of measurement or on any date as determined by the Committee and if
there were no trades on such date, on the day on which a trade occurred next
preceding such date.

 

(h) “Retirement” shall mean termination of the employment of an employee with
the Company or a Subsidiary or Affiliate on or after (i) the employee’s 65th
birthday or (ii) the employee’s 55th birthday if the employee has completed 10
years of service with the Company, its Subsidiaries and/or its Affiliates. For
purposes of this Section 2(h) and all other purposes of this Plan, Retirement
shall also mean termination of employment of an employee with the Company or a
Subsidiary or Affiliate for any reason (other than the employee’s death,
disability, resignation, willful misconduct or activity deemed detrimental to
the interests of the Company) where, on termination, (iii) the employee’s age
plus years of service (rounded up to the next higher whole number) equals at
least 70 and the employee has completed 10 years of service with the Company,
its Subsidiaries and/or its Affiliates or (iv) the employee is at least 50 years
of age and the employee has completed 10 years of service with the Company, its
Subsidiaries and/or its Affiliates provided the Optionee executes a general
release agreement and, where applicable, a non-solicitation and/or non-compete
agreement with the Company. This Section 2(h)(iv) shall expire on
January 31, 2003.

 

E-10-1



--------------------------------------------------------------------------------

Furthermore, an employee who makes an election to retire under Article 19 of the
Bristol-Myers Squibb Company Retirement Income Plan (the “Retirement Income
Plan”) shall have any additional years of age and service which are credited
under Article 19 of the Retirement Income Plan taken into account when
determining such employee’s age and service under this Section 2(h). Such
election shall be deemed a Retirement for purposes of this Section 2(h) and all
other purposes of this Plan.

 

(i) “Subsidiary” shall mean any corporation which at the time qualifies as a
subsidiary of the Company under the definition of “subsidiary corporation” in
Section 424 of the Code.

 

3. Amount of Stock: The amount of stock which may be made subject to grants of
options or awards of performance units under the Plan in calendar year 1993
shall not exceed an amount equal to (i) 0.9% of the outstanding shares of the
Company’s Common Stock on January 1, 1993, plus (ii) the amount of shares
available for, and not made subject to, grants of options under the Prior Plan
as of January 1, 1993, less (iii) the number of shares subject to options
granted in 1993 under the Prior Plan and (iv) the number of shares corresponding
to awards of performance units outstanding under the LTPAP on the date the Plan
is approved by the stockholders of the Company. With respect to each succeeding
year, the amount of stock which may be made subject to grants of options or
awards of performance units under the Plan shall not exceed an amount equal to
(i) 0.9% of the outstanding shares of the Company’s Common Stock on January 1 of
such year plus, subject to this Section 3, (ii) in any year the number of shares
equal to the amount of shares that were available for grants and awards in the
prior year but were not made subject to a grant or award in such prior year and
(iii) the number of shares that were subject to options or awards granted
hereunder or under the Prior Plan, which options or awards terminated or expired
in the prior year without being exercised. Common Stock issued hereunder may be
authorized and reissued shares or issued shares acquired by the Company or its
Subsidiaries on the market or otherwise.

 

4. Administration: The Plan shall be administered under the supervision of the
Board of Directors of the Company which shall exercise its powers, to the extent
herein provided, through the agency of a Compensation and Management Development
Committee (the “Committee”) which shall be appointed by the Board of Directors
of the Company and shall consist of not less than three directors who shall
serve at the pleasure of the Board. No member of the Committee shall have been
within one year prior to appointment to, or while serving on, the Committee
granted or awarded equity securities of the Company pursuant to this or any
other plan of the Company or its Subsidiaries or Affiliates except to the extent
that participation in any such plan or receipt of any such grant or award would
not adversely affect the Committee member’s status as a non-employee director
for purposes of Rule 16b-3 under the Exchange Act.

 

The Committee, from time to time, may adopt rules and regulations for carrying
out the provisions and purposes of the Plan and make such other determinations,
not inconsistent with the terms of the Plan, as the Committee shall deem
appropriate. The interpretation and construction of any provision of the Plan by
the Committee shall, unless otherwise determined by the Board of Directors, be
final and conclusive.

 

The Committee shall maintain a written record of its proceedings. A majority of
the Committee shall constitute a quorum, and the acts of a majority of the
members present at any meeting at which a quorum is present, or acts unanimously
approved in writing, shall be the acts of the Committee.

 

5. Eligibility: Options and awards may be granted only to present or future
officers and key employees of the Company and its Subsidiaries and Affiliates,
including Subsidiaries and Affiliates which become such after the adoption of
the Plan. Any officer or key employee of the Company or of any such Subsidiary
or Affiliate shall be eligible to receive one or more options or awards under
the Plan. Any director who is not an officer or employee of the Company or one
of its Subsidiaries or Affiliates and any member of the Committee, during the
time of the member’s service as such or thereafter, shall be ineligible to
receive an option or award under the Plan. The adoption of this Plan shall not
be deemed to give any officer or employee any right to an award or to be granted
an option to purchase Common Stock of the Company, except to the extent and upon
such terms and conditions as may be determined by the Committee.

 

6. Stock Options: Stock options under the Plan shall consist of incentive stock
options under Section 422 of the Code or nonqualified stock options (options not
intended to qualify as incentive stock options), as the Committee shall
determine. In addition, the Committee may grant stock appreciation rights in
conjunction with an option, as set forth in Section 6(b)(11), or may grant
awards in conjunction with an option, as set forth in Section 6(b)(10) (an
“Associated Option”).

 

2



--------------------------------------------------------------------------------

Each option shall be subject to the following terms and conditions:

 

(a) Grant of Options. The Committee shall (1) select the officers and key
employees of the Company and its Subsidiaries and Affiliates to whom options may
from time to time be granted, (2) determine whether incentive stock options or
nonqualified stock options, are to be granted, (3) determine the number of
shares to be covered by each option so granted, (4) determine the terms and
conditions (not inconsistent with the Plan) of any option granted hereunder
(including but not limited to restrictions upon the options, conditions of their
exercise, or on the shares of Common Stock issuable upon exercise thereof), (5)
determine whether nonqualified stock options or incentive stock options granted
under the Plan shall include stock appreciation rights and, if so, shall
determine the terms and conditions thereof in accordance with Section 6(b)(11)
hereof, (6) determine whether any nonqualified stock options granted under the
Plan shall be Associated Options, and (7) prescribe the form of the instruments
necessary or advisable in the administration of options.

 

(b) Terms and Conditions of Option. Any option granted under the Plan shall be
evidenced by a Stock Option Agreement executed by the Company and the optionee,
in such form as the Committee shall approve, which agreement shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions not inconsistent with the Plan, and in the case of an incentive stock
option not inconsistent with the provisions of the Code applicable to incentive
stock options, as the Committee shall prescribe:

 

(1) Number of Shares Subject to an Option. The Stock Option Agreement shall
specify the number of shares of Common Stock subject to the Agreement. If the
option is an Associated Option, the number of shares of Common Stock subject to
such Associated Option shall initially be equal to the number of performance
units subject to the award, but one share of Common Stock shall be canceled for
each performance unit paid out under the award.

 

(2) Option Price. The purchase price per share of Common Stock purchasable under
an option will be determined by the Committee but will be not less than the Fair
Market Value of a share of Common Stock on the date of the grant of such option.

 

(3) Option Period. The period of each option shall be fixed by the Committee,
but no option shall be exercisable after the expiration of ten years from the
date the option is granted.

 

(4) Consideration. Each optionee, as consideration for the grant of an option,
shall remain in the continuous employ of the Company or of one of its
Subsidiaries or Affiliates for at least one year from the date of the granting
of such option, and no option shall be exercisable until after the completion of
such one year period of employment by the optionee.

 

(5) Exercise of Option. An option may be exercised in whole or in part from time
to time during the option period (or, if determined by the Committee, in
specified installments during the option period) by giving written notice of
exercise to the Company specifying the number of shares to be purchased, such
notice to be accompanied by payment in full of the purchase price and
Withholding Taxes (as defined in Section 10 hereof) due either by certified or
bank check, or in shares of Common Stock of the Company owned by the optionee
having a Fair Market Value at the date of exercise equal to such purchase price
and Withholding Taxes due, or in a combination of the foregoing; provided,
however, that payment in shares of Common Stock of the Company will not be
permitted unless at least 100 shares of Common Stock are required and delivered
for such purpose. Delivery of shares for this purpose shall be made either
through the physical delivery of shares or through an appropriate certification
or attestation of valid ownership. No shares shall be issued until full payment
therefor has been made. An optionee shall have the rights of a stockholder only
with respect to shares of stock for which certificates have been issued to the
optionee. Notwithstanding anything in the Plan to the contrary, the Company, may
in its sole discretion, allow the exercise of a lapsed grant if the Company
determines that: (i) the lapse was solely the result of the Company’s inability
to execute the exercise of an option award due to conditions beyond the
Company’s control and (ii) the optionee made valid and reasonable efforts to
exercise the award. In the event the Company makes such a determination, the
Company shall allow the exercise to occur as promptly as possible following its
receipt of exercise instructions subsequent to such determination.

 

3



--------------------------------------------------------------------------------

(6) Nontransferability of Options. No option or stock appreciation right granted
under the Plan shall be transferable by the optionee otherwise than by will or
by the laws of descent and distribution, and such option or stock appreciation
right shall be exercisable, during the optionee’s lifetime, only by the
optionee. Notwithstanding the foregoing, the Committee may set forth in a Stock
Option Agreement at the time of grant or thereafter, that the options may be
transferred to members of the optionee’s immediate family, to trusts solely for
the benefit of such immediate family members and to partnerships in which such
family members and/or trusts are the only partners. For this purpose, immediate
family members means the optionee’s spouse, parents, children, stepchildren,
grandchildren and legal dependents. Any transfer of options made under this
provision will not be effective until notice of such transfer is delivered to
the Company.

 

(7) Retirement and Termination of Employment Other than by Death or Disability.
If an optionee shall cease to be employed by the Company or any of its
Subsidiaries or Affiliates for any reason (other than termination of employment
by reason of death or Disability) after the optionee shall have been
continuously so employed for one year after the granting of the option, the
option shall be exercisable only to the extent that the optionee was otherwise
entitled to exercise it at the time of such cessation of employment with the
Company, Subsidiary or Affiliate, but in no event after the expiration of the
option period set forth therein except that in the case of cessation of
employment other than by reason of Retirement or death, the option shall in no
event be exercisable after the date three months next succeeding such cessation
of employment. The Plan does not confer upon any optionee any right with respect
to continuation of employment by the Company or any of its Subsidiaries or
Affiliates.

 

(8) Disability of Optionee. An optionee who ceases to be employed by reason of
Disability shall be treated as though the optionee remained in the employ of the
Company or a Subsidiary or Affiliate until the earlier of (i) cessation of
payments under a disability pay plan of the Company, Subsidiary or Affiliate,
(ii) the optionee’s death, or (iii) the optionee’s 65th birthday.

 

(9) Death of Optionee. Except as otherwise provided in subsection (13), in the
event of the optionee’s death (i) while in the employ of the Company or of any
of its Subsidiaries or Affiliates, (ii) while Disabled as described in
subsection (8) or (iii) after cessation of employment due to Retirement, the
option shall be fully exercisable by the executors, administrators, legatees or
distributees of the optionee’s estate, as the case may be, at any time following
such death. In the event of the optionee’s death after cessation of employment
for any reason other than Disability or Retirement, the option shall be
exercisable by the executors, administrators, legatees or distributees of the
optionee’s estate, as the case may be, at any time during the twelve month
period following such death. Notwithstanding the foregoing, in no event shall an
option be exercisable unless the optionee shall have been continuously employed
by the Company or any of its Subsidiaries or Affiliates for a period of at least
one year after the option grant, and no option shall be exercisable after the
expiration of the option period set forth in the Stock Option Agreement. In the
event any option is exercised by the executors, administrators, legatees or
distributees of the estate of a deceased optionee, the Company shall be under no
obligation to issue stock thereunder unless and until the Company is satisfied
that the person or persons exercising the option are the duly appointed legal
representatives of the deceased optionee’s estate or the proper legatees or
distributees thereof.

 

(10) Long Term Performance Awards. The Committee may from time to time grant
nonqualified stock options under the Plan in conjunction with and related to an
award of performance units made under a Long Term Performance Award as set forth
in Section 7(b)(11). In such event, notwithstanding any other provision hereof,
(i) the number of shares to which the Associated Option applies shall initially
be equal to the number of performance units granted by the award, but such
number of shares shall be reduced on a one share-for-one unit basis to the
extent that the Committee determines pursuant to the terms of the award, to pay
to the optionee or the optionee’s beneficiary the performance units granted
pursuant to such award; and (ii) such Associated Option shall be cancelable in
the discretion of the Committee, without the consent of the optionee, under the
conditions and to the extent specified in the award.

 

(11) Stock Appreciation Rights. In the case of any option granted under the
Plan, either at the time of grant or by amendment of such option at any time
after such grant there may be included a stock appreciation right which shall be
subject to such terms and conditions, not inconsistent with the Plan, as the
Committee shall impose, including the following:

 

(A) A stock appreciation right shall be exercisable to the extent, and only to
the extent, that the option in which it is included is at the time exercisable,
and may be exercised within such period only at such time or times as may be
determined by the Committee;

 

4



--------------------------------------------------------------------------------

(B) A stock appreciation right shall entitle the optionee (or any person
entitled to act under the provisions of subsection (9) hereof) to surrender
unexercised the option in which the stock appreciation right is included (or any
portion of such option) to the Company and to receive from the Company in
exchange therefor that number of shares having an aggregate value equal to (or,
in the discretion of the Committee, less than) the excess of the value of one
share (provided such value does not exceed such multiple of the option price per
share as may be specified by the Committee) over the option price per share
specified in such option times the number of shares called for by the option, or
portion thereof, which is so surrendered. The Committee shall be entitled to
cause the Company to settle its obligation, arising out of the exercise of a
stock appreciation right, by the payment of cash equal to the aggregate value of
the shares the Company would otherwise be obligated to deliver or partly by the
payment of cash and partly by the delivery of shares. Any such election shall be
made within 30 business days after the receipt by the Committee of written
notice of the exercise of the stock appreciation right. The value of a share for
this purpose shall be the Fair Market Value thereof on the last business day
preceding the date of the election to exercise the stock appreciation right;

 

(C) No fractional shares shall be delivered under this subsection (11) but in
lieu thereof a cash adjustment shall be made;

 

(D) If a stock appreciation right included in an option is exercised, such
option shall be deemed to have been exercised to the extent of the number of
shares called for by the option or portion thereof which is surrendered on
exercise of the stock appreciation right and no new option may be granted
covering such shares under this Plan; and

 

(E) If an option which includes a stock appreciation right is exercised, such
stock appreciation right shall be deemed to have been canceled to the extent of
the number of shares called for by the option or portion thereof is exercised
and no new stock appreciation rights may be granted covering such shares under
this Plan.

 

(12) Incentive Stock Options. In the case of any incentive stock option granted
under the Plan, the aggregate Fair Market Value of the shares of Common Stock of
the Company (determined at the time of grant of each option) with respect to
which incentive stock options granted under the Plan and any other plan of the
Company or its parent or a Subsidiary which are exercisable for the first time
by an employee during any calendar year shall not exceed $100,000 or such other
amount as may be required by the Code. In any year, the maximum number of shares
with respect to which incentive stock options may be granted shall not exceed
4,000,000 shares.

 

(13) Rights of Transferee. Notwithstanding anything to the contrary herein, if
an option has been transferred in accordance with Section 6(b)(6), the option
shall be exercisable solely by the transferee. The option shall remain subject
to the provisions of the Plan, including that it will be exercisable only to the
extent that the optionee or optionee’s estate would have been entitled to
exercise it if the optionee had not transferred the option. In the event of the
death of the optionee prior to the expiration of the right to exercise the
transferred option, the period during which the option shall be exercisable will
terminate on the date one year following the date of the optionee’s death. In
the event of the death of the transferee prior to the expiration of the right to
exercise the option, the period during which the option shall be exercisable by
the executors, administrators, legatees and distributees of the transferee’s
estate, as the case may be, will terminate on the date one year following the
date of the transferee’s death. In no event will the option be exercisable after
the expiration of the option period set forth in the Stock Option Agreement. The
option shall be subject to such other rules as the Committee shall determine.

 

(14) Change in Control. In the event an optionee’s employment with the Company
terminates for a qualifying reason during the three (3) year period following a
change in control of the Company and prior to the

 

5



--------------------------------------------------------------------------------

exercise of options granted under this Plan, all outstanding options shall
become immediately fully vested and exercisable notwithstanding any provisions
of the Plan or of the applicable stock option agreement to the contrary.

 

(A) For the purpose of this Plan a change in control shall be deemed to have
occurred on the earlier of the following dates:

 

(1) The date any Person (as defined in Section 13(d)(3) of the Securities and
Exchange Act) shall have become the direct or indirect beneficial owner of
twenty percent (20%) or more of the then outstanding common shares of the
Company;

 

(2) The date the shareholders of the Company approve a merger or consolidation
of the Company with any other corporation other than (i) a merger or
consolidation which would result in the voting securities of the company
outstanding immediately prior thereto continuing to represent at least 75% of
the combined voting power of the voting securities of the Company or the
surviving entity outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company in which no Person acquires more than 50% of the combined voting power
of the Company’s then outstanding securities;

 

(3) The date the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets;

 

(4) The date there shall have been a change in a majority of the Board of
Directors of the Company within a two (2) year period unless the nomination for
election by the Company’s shareholders of each new director was approved by the
vote of two-thirds of the directors then still in office who were in office at
the beginning of the two (2) year period.

 

(B) For purposes of this Plan provision, a qualifying termination shall be
deemed to have occurred under the following circumstances:

 

(1) A Company initiated termination for reason other than the employee’s death,
disability, resignation without good cause, willful misconduct or activity
deemed detrimental to the interests of the Company provided the optionee
executes a general release and, where applicable, a non-solicitation and/or
non-compete agreement with the Company;

 

(2) The optionee resigns with good cause, which includes (i) a substantial
adverse alternation in the nature or status of the optionee’s responsibilities,
(ii) a reduction in the optionee’s base salary and/or levels of entitlement or
participation under any incentive plan, award program or employee benefit
program without the substitution or implementation of an alternative arrangement
of substantially equal value, or, (iii) the Company requiring the optionee to
relocate to a work location more than fifty (50) miles from his/her work
location prior to the change in control.

 

7. Long-term Performance Awards: Awards under the Plan shall consist of the
conditional grant to the participants of a specified number of performance
units. The conditional grant of a performance unit to a participant will entitle
the participant to receive a specified dollar value, variable under conditions
specified in the award, if the performance objectives specified in the award are
achieved and the other terms and conditions thereof are satisfied.

 

Each award will be subject to the following terms and conditions:

 

(a) Grant of Awards. The Committee shall (1) select the officers and key
executives of the Company and its Subsidiaries and Affiliates to whom awards may
from time to time be granted, (2) determine the number of performance units
covered by each award, (3) determine the terms and conditions of each
performance unit awarded and the award period and

 

6



--------------------------------------------------------------------------------

performance objectives with respect to each award, (4) determine the periods
during which a participant may request the Committee to approve deferred payment
of a percentage (50% or 100%) of an award (the “Deferred Portion”) and the
interest or rate of return thereon or the basis on which such interest or rate
of return thereon is to be determined, (5) determine whether payment with
respect to the portion of an award which has not been deferred (the “Current
Portion”) and the payment with respect to the Deferred Portion of an award shall
be made entirely in cash, entirely in Common Stock or partially in cash and
partially in Common Stock, (6) determine whether the award is to be made
independently of or in conjunction with a nonqualified stock option granted
under the Plan, and (7) prescribe the form of the instruments necessary or
advisable in the administration of the awards.

 

(b) Terms and Conditions of Award. Any award conditionally granting performance
units to a participant shall be evidenced by a Performance Unit Agreement
executed by the Company and the participant, in such form as the Committee shall
approve, which Agreement shall contain in substance the following terms and
conditions and such additional terms and conditions as the Committee shall
prescribe:

 

(1) Number of Performance Units. The Performance Unit Agreement shall specify
the number of performance units conditionally granted to the participant. If the
award has been made in conjunction with the grant of an Associated Option, the
number of performance units granted shall initially be equal to the number of
shares which the participant is granted the right to purchase pursuant to the
Associated Option, but one performance unit shall be canceled for each share of
the Company’s Common Stock purchased upon exercise of the Associated Option or
for each stock appreciation right included in such option that has been
exercised.

 

(2) Value of Performance Units. The Performance Unit Agreement shall specify the
threshold, target and maximum dollar values of each performance unit and
corresponding performance objectives as provided under Section 7(b)(5).

 

(3) Award Periods. For each award, the Committee shall designate an award period
with a duration to be determined by the Committee in its discretion but in no
event less than three calendar years within which specified performance
objectives are to be attained. There may be several award periods in existence
at any one time and the duration of performance objectives may differ from each
other.

 

(4) Consideration. Each participant, as consideration for the award of
performance units, shall remain in the continuous employ of the Company or of
one of its Subsidiaries or Affiliates for at least one year after the date of
the making of such award, and no award shall be payable until after the
completion of such one year of employment by the participant.

 

(5) Performance Objectives. The Committee shall establish performance objectives
with respect to the Company for each award period on the basis of such criteria
and to accomplish such objectives as the Committee may from time to time
determine. Performance objectives may include objective and subjective criteria.
During any award period, the Committee may adjust the performance objectives for
such award period as it deems equitable in recognition of unusual or
nonrecurring events affecting the Company, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine.

 

(6) Determination and Payment of Performance Units Earned. As soon as
practicable after the end of an award period, the Committee shall determine the
extent to which awards have been earned on the basis of the Company’s actual
performance in relation to the established performance objectives as set forth
in the Performance Unit Agreement. The Performance Unit Agreement shall specify
that as soon as practicable after the end of each award period, the Committee
shall determine whether the conditions of Sections 7(b)(4) and 7(b)(5) hereof
have been met and, if so, shall ascertain the amount payable to the participant
in respect of the performance units. As promptly as practicable after it has
determined that an amount is payable in respect of an award, the Committee shall
cause the Current Portion of such award to be paid to the participant or the
participant’s beneficiaries, as the case may be, in the Committee’s discretion,
either entirely in cash, entirely in Common Stock or partially in cash and
partially in Common Stock. The Deferred Portion of an award shall be
contingently credited and payable to the participant over a deferred period and
shall be credited with interest or a rate of return, as determined by the
Committee. The Committee, in its discretion, shall determine the conditions
upon, and method of, payment of such

 

7



--------------------------------------------------------------------------------

deferred portions and whether such payment will be made entirely in cash,
entirely in Common Stock or partially in cash and partially in Common Stock.

 

In making the payment of an award in Common Stock hereunder, the cash equivalent
of such Common Stock shall be determined by the Fair Market Value of the Common
Stock on the day the Committee designates the performance units shall be paid.

 

(7) Nontransferability of Awards and Designation of Beneficiaries. No award
under the Plan shall be transferable by the participant other than by will or by
the laws of descent and distribution, except that a participant may designate a
beneficiary pursuant to the provisions hereof.

 

If any participant or the participant’s beneficiary shall attempt to assign the
participant’s rights under the Plan in violation of the provisions thereof, the
Company’s obligation to make any further payments to such participant or the
participant’s beneficiaries shall forthwith terminate.

 

A participant may name one or more beneficiaries to receive any payment of an
award to which the participant may be entitled under the Plan in the event of
the participant’s death, on a form to be provided by the Committee. A
participant may change the participant’s beneficiary designation from time to
time in the same manner.

 

If no designated beneficiary is living on the date on which any payment becomes
payable to a participant’s beneficiary, such payment will be payable to the
person or persons in the first of the following classes of successive
preference:

 

  (i) Widow or widower, if then living,

 

  (ii) Surviving children, equally,

 

  (iii) Surviving parents, equally,

 

  (iv) Surviving brothers and sisters, equally,

 

  (v) Executors or administrators

 

and the term “beneficiary” as used in the Plan shall include such person or
persons.

 

(8) Retirement and Termination of Employment Other Than by Death or Disability.
In the event of the Retirement prior to the end of an award period of a
participant who has satisfied the one year employment requirement of Section
7(b)(4) with respect to an award prior to Retirement, the participant, or his
estate, shall be entitled to a payment of such award at the end of the award
period, pursuant to the terms of the Plan and the participant’s Performance Unit
Agreement, provided, however, that the participant shall be deemed to have
earned that proportion (to the nearest whole unit) of the value of the
performance units granted to the participant under such award as the number of
months of the award period which have elapsed since the first day of the
calendar year in which the award was made to the end of the month in which the
participant’s Retirement occurs, bears to the total number of months in the
award period. The participant’s rights in any remaining performance units shall
be canceled and forfeited.

 

Subject to Section 7(b)(6) hereof, the Performance Unit Agreement shall specify
that the rights of the participant in the performance units granted to such
participant shall be conditional and shall be canceled, forfeited and
surrendered if the participant’s continuous employment with the Company and its
Subsidiaries and Affiliates shall terminate for any reason, other than the
participant’s death, Disability or Retirement prior to the end of the award
period.

 

The Committee may, in its discretion, waive, in whole or in part, the
cancellation, forfeiture and surrender of any performance units.

 

(9) Disability of Participant. For the purposes of any award a participant who
becomes Disabled shall be deemed to have suspended active employment by reason
of Disability commencing on the date the participant

 

8



--------------------------------------------------------------------------------

becomes entitled to receive payments under a disability pay plan of the Company
or any Subsidiary or Affiliate and continuing until the date the participant is
no longer entitled to receive such payments. In the event a participant becomes
Disabled during an award period but only if the participant has satisfied the
one year employment requirement of Section 7(b)(4) with respect to an award
prior to becoming Disabled, upon the determination by the Committee of the
extent to which an award has been earned pursuant to Section 7(b)(6) the
participant shall be deemed to have earned that proportion (to the nearest whole
unit) of the value of the performance units granted to the participants under
such award as the number of months of the award period in which the participant
was not Disabled bears to the total number of months of the award period. The
participant’s rights in any remaining performance units shall be canceled and
forfeited.

 

The Committee may, in its discretion, waive, in whole or in part, such
cancellation and forfeiture of any performance units.

 

(10) Death of Participant. In the event of the death prior to the end of an
award period of a participant who has satisfied the one year employment
requirement with respect to an award prior to the date of death, the
participant’s beneficiaries or estate, as the case may be, shall be entitled to
a payment of such award upon the end of the award period, pursuant to the terms
of the Plan and the participant’s Performance Unit Agreement, provided, however,
that the participant shall be deemed to have earned that proportion (to the
nearest whole unit) of the value of the performance units granted to the
participant under such award as the number of months of the award period which
have elapsed since the first day of the calendar year in which the award was
made to the end of the month in which the participant’s death occurs, bears to
the total number of months in the award period. The participant’s rights in any
remaining performance units shall be canceled and forfeited.

 

The Committee may, in its discretion, waive, in whole or in part, such
cancellation and forfeiture of any performance units.

 

(11) Grant of Associated Option. If the Committee determines that the
conditional grant of performance units under the Plan is to be made to a
participant in conjunction with the grant of a nonqualified stock option under
the Plan, the Committee shall grant the participant an Associated Option under
the Plan subject to the terms and conditions of this subsection (11). In such
event, such award under the Plan shall be contingent upon the participant’s
being granted such an Associated Option pursuant to which: (i) the number of
shares the optionee may purchase shall initially be equal to the number of
performance units conditionally granted by the award, (ii) such number of shares
shall be reduced on a one share-for-one unit basis to the extent that the
Committee determines, pursuant to Section 7(b)(6) hereof, to pay to the
participant or the participant’s beneficiaries the performance units
conditionally granted pursuant to the award, and (iii) the Associated Option
shall be cancelable in the discretion of the Committee, without the consent of
the participant, under the conditions and to the extent specified herein and in
Section 7(b)(6) hereof.

 

If no amount is payable in respect of the conditionally granted performance
units, the award and such performance units shall be deemed to have been
canceled, forfeited and surrendered, and the Associated Option, if any, shall
continue in effect in accordance with its terms. If any amount is payable in
respect of the performance units and such units were granted in conjunction with
an Associated Option, the Committee shall, within 30 days after the
determination of the Committee referred to in the first sentence of Section
7(b)(6), determine, in its sole discretion, either:

 

(A) to cancel in full the Associated Option, in which event the value of the
performance units payable pursuant to Sections 7(b)(5) and (6) shall be paid;

 

(B) to cancel in full the performance units, in which event no amount shall be
paid to the participant in respect thereof but the Associated Option shall
continue in effect in accordance with its terms; or

 

(C) to cancel some, but not all, of the performance units, in which event the
value of the performance units payable pursuant to Sections 7(b)(5) and (6)
which have not been canceled shall be paid

 

9



--------------------------------------------------------------------------------

and the Associated Option shall be canceled with respect to that number of
shares equal to the number of conditionally granted performance units that
remain payable.

 

Any action taken by the Committee pursuant to the preceding sentence shall be
uniform with respect to all awards having the same award period. If the
Committee takes no such action, it shall be deemed to have determined to cancel
in full the award in accordance with clause (B) above.

 

8. Determination of Breach of Conditions: The determination of the Committee as
to whether an event has occurred resulting in a forfeiture or a termination or
reduction of the Company’s obligations in accordance with the provisions of the
Plan shall be conclusive.

 

9. Adjustment in the Event of Change in Stock: In the event of changes in the
outstanding Common Stock of the Company by reason of stock dividends,
recapitalization, mergers, consolidations, split-ups, combinations or exchanges
of shares and the like, the aggregate number and class of shares available under
the Plan, and the number, class and the price of shares subject to outstanding
options and/or awards and the number of performance units and/or the dollar
value of each unit shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.

 

10. Taxes: In connection with the transfer of shares of Common Stock to an
optionee, subject to Section 16 of the Exchange Act, as the result of the
exercise of a nonqualified stock option or a stock appreciation right, or to a
participant subject to Section 16 of the Exchange Act, upon payment of an award,
the Company shall have the right to retain or sell without notice, or to demand
surrender of, shares of Common Stock having a Fair Market Value (taking into
account any commissions or other expenses the Company may incur upon the sale of
such shares) on the date that the amount required by any governmental entity to
be withheld or otherwise deducted and paid with respect to such transfer
(“Withholding Tax”) is to be determined (the “Tax Date”) sufficient to cover the
amount of any Applicable Tax (the amount of Withholding Tax plus the incremental
amount determined on the basis of the highest marginal tax rate applicable to
such optionee or participant, Federal Insurance Contribution Act taxes or other
governmental impost or levy), and to make payment (or to reimburse itself for
payment made) to the appropriate taxing authority of an amount in cash equal to
the amount of such Applicable Tax, remitting any balance to the optionee or
participant. Notwithstanding the foregoing, if the stock options have been
transferred, the optionee shall provide the Company with funds sufficient to pay
such Withholding or Applicable Tax. Furthermore, if such optionee does not
satisfy his withholding obligation, the transferee may provide the funds
sufficient to enable the Company to pay such Withholding Tax or Applicable Tax.
However, if the stock options have been transferred, the Company shall have no
right to retain or sell without notice, or to demand surrender from the
transferee of, shares of Common Stock in order to pay such Withholding Tax or
Applicable Tax.

 

An optionee or participant who is not an executive officer of the Company
subject to Section 16 of the Exchange Act shall be entitled to satisfy the
obligation to pay any Withholding Tax or Applicable Tax, by providing the
Company with funds sufficient to enable the Company to pay such Withholding Tax
or Applicable Tax or by requiring the Company to retain or to accept upon
delivery thereof by the optionee or participant shares of Common Stock
sufficient in value (determined in accordance with the last sentence of the
preceding paragraph), to cover the amount of such Withholding Tax or Applicable
Tax. Each election by an optionee or participant to have shares retained or to
deliver shares for this purpose shall be subject to the following restrictions:
(i) the election must be in writing and be made on or prior to the Tax Date;
(ii) the election must be irrevocable; (iii) the election shall be subject to
the disapproval of the Committee.

 

11. Amendment of the Plan: The Board of Directors may amend or suspend the Plan
at any time and from time to time. No such amendment of the Plan may, however,
increase the maximum number of shares to be offered under options or awards, or
change the manner of determining the option price, or change the designation of
employees or class of employees eligible to receive options or awards, or permit
the transfer or issue of stock before payment therefor in full, or, without the
written consent of the optionee or participant, alter or impair any option or
award previously granted under the Plan, Prior Plan or LTPAP. Notwithstanding
the foregoing, if an option has been transferred in accordance with Section
6(b)(6), written consent of the transferee (and not the optionee) shall be
necessary to alter or impair any option or award previously granted under the
Plan.

 

12. Amendment of Options Outstanding Under the Prior Plan: The Prior Plan and
certain nonqualified options granted and outstanding thereunder are hereby
amended to provide that any nonqualified option which is outstanding on the date
this Plan is adopted by a vote of the holders of a majority of the shares of the
Company’s Common Stock and $2.00 Convertible Preferred Stock present in person
or by proxy at a duly held shareholders meeting at which a quorum representing a
majority of all

 

10



--------------------------------------------------------------------------------

outstanding voting stock is present shall be exercisable in accordance with
Sections 6(b)(7) and 6(b)(9), except that for the purpose of such options
“Retirement” shall additionally mean termination of the employment of an
employee after completing 35 years of service with the Company or its
Subsidiaries.

 

Furthermore, an employee who makes an election to retire under Article 19 of the
Retirement Income Plan shall have any additional years of age and service which
are credited under Article 19 of the Retirement Income Plan taken into account
when determining such employee’s age and years of service with the Company or
its Subsidiaries under this Section 12. Such election shall be deemed a
Retirement for purposes of this Section 12 and all other purposes of this Plan.

 

13. Miscellaneous: By accepting any benefits under the Plan, each optionee or
participant and each person claiming under or through such optionee or
participant shall be conclusively deemed to have indicated acceptance and
ratification of, and consent to, any action taken or made to be taken or made
under the Plan by the Company, the Board, the Committee or any other Committee
appointed by the Board. No participant or any person claiming under or through
him shall have any right or interest, whether vested or otherwise, in the Plan
or in any option, or stock appreciation right or award thereunder, contingent or
otherwise, unless and until all of the terms, conditions and provisions of the
Plan and the Agreement that affect such participant or such other person shall
have been complied with. Nothing contained in the Plan or in any Agreement shall
require the Company to segregate or earmark any cash or other property. Neither
the adoption of the Plan nor its operation shall in any way affect the rights
and powers of the Company or any of its Subsidiaries or Affiliates to dismiss
and/or discharge any employee at any time.

 

14. Term of the Plan: The Plan shall become effective as of January 1, 1993 by
action of the Board of Directors conditioned on and subject to approval of the
Plan, by a vote of the holders of a majority of the shares of Common Stock and
$2.00 Convertible Preferred Stock of the Company present in person or by proxy
at a duly held shareholders meeting at which a quorum representing a majority of
all outstanding voting stock is present. The Plan shall terminate on December
31, 2002, or at such earlier date as may be determined by the Board of
Directors. Termination of the Plan, however, shall not affect the rights of
optionees under options theretofore granted to them or the rights of
participants under awards theretofore granted to them, and all unexpired options
and awards shall continue in force and operation after termination of the Plan
except as they may lapse or be terminated by their own terms and conditions.

 

11